Exhibit 10.4

FIRST AMENDMENT TO SEPARATION AGREEMENT AND GENERAL RELEASE

This First Amendment to Separation Agreement and General Agreement
(“Agreement”), dated as of December 31, 2008, is entered into by and among Eddie
Bauer Holdings, Inc. (“Holdings”), a Delaware corporation, and its operating
subsidiary Eddie Bauer, Inc. (“Eddie Bauer”), a Delaware corporation
(collectively, the “Company”), on the one hand, and Fabian Månsson (“Månsson” or
the “Executive”), on the other (each a “Party” and, collectively, the
“Parties”).

WHEREAS, the Company and Månsson entered into a Separation Agreement dated
February 9, 2007 (the “Agreement”); and

WHEREAS, the Agreement must be amended to become compliant with Treasury
Regulations 1.409(A) promulgated under the Internal Revenue Code of 1986, as
amended, to avoid financial implications to Mansson.

AMENDMENT

NOW, THEREFORE, in consideration of the representations set forth above and in
consideration of other good and valuable considerations the adequacy and receipt
of which are hereby acknowledged, the Parties hereto agree as follows:

1. Addendum A, Section (b)(iii) – “Medical Benefits”: The section shall be
amended by adding the following to the end of the paragraph:

“The benefits provided per this subsection (iii) are subject to the
following: (1) the amount eligible for reimbursement or payment in one calendar
year may not affect the amount eligible for reimbursement or payment in any
other calendar year, (2) any reimbursement or payment of an expense shall be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (3) the right to reimbursement or in-kind
benefit shall not be subject to liquidation or exchange for any other benefit.”

2. Addendum A, Section (b)(v)(a) -”Bonus Payments”. This section shall be
amended by striking the words “but not before August 10, 2007 (the New Payment
Date)”.

Executed effective as of December 31, 2008.

 

EDDIE BAUER HOLDINGS, INC.     FABIAN MÅNSSON By:   /s/ Freya R. Brier     /s/
Fabian Månsson   Freya R. Brier, Senior Vice President    